252 F.3d 721 (5th Cir. 2001)
JOE CARRABBA, JR., Individually & on behalf of all others similarly situated; JOE MELTON, Individually & on behalf of all others similarly situated; CRAIG McKNIGHT, Individually & on behalf of all others similarly situated; ROBERT H. BURROWS, JR., Individually & on behalf of all others similarly situated; BARBARA A. WILLIAMS, Individually & on behalf of all others similarly situated; LOYD WELLESLEY, Individually & on behalf of all others similarly situated; WILLARD P. CORRELL, SR., Individually & on behalf of all others similarly situated; BRUCE PHILPOT, Individually & on behalf of all others similarly situated; J. BRUCE GRAY, Individually & on behalf of all others similarly situated; RICK WILLIAMS, Individually & on behalf of all others similarly situated; A. JOE CUTRER, Individually & on behalf of all others similarly situated; ROBERTO G. FERNANDEZ VINAS, Individually & on behalf of all others similarly situated; THOMAS D. McCARTHY; WYLIE HOLMES; DAVE COOPER; ED FORTNER; JACK D. NEAL; FLOYD E. FULCHER; JACK W. SPRABARY; ROBERT L. STOCKTON; CARROLL E. BROWN; MICHAEL J. HAMMER; SCOTT E. PETERSON; WILLIAM H. MANSFIELD, JR.; JAMES S. STANDIFER; BETTIE J. GARRETT; CHERIE J. STOWE; ARVIL R. MARTIN, JR.; SANFORD W. MAYNARD; DENISE P. MILLER; EVERETT G. GROSGEBAUER; GREGORY E. SMITH; MICHAEL CHESSMORE; IMA DELL IRVIN, Individually & on behalf of all others similar situated. Plaintiffs-Appellants-Cross-Appellees,v.RANDALLS FOOD MARKETS, INC., Defendant-Appellee-Cross-Appellant.
No. 00-10520
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
May 22, 2001

Appeals from the United States District Court for the Northern District of Texas.
Before JONES, DeMOSS, and BENAVIDES, Circuit Judges.
Prior report:___F.Supp.2d___
PER CURIAM:


1
The court has carefully considered this appeal in light of the excellent briefs, oral arguments, and pertinent portions of the record.  Having done so, we find no reversible error of fact or law by the district court and affirm based on that court's conscientious, well-reasoned opinions, which will be be published.

AFFIRMED